Welcome
Ladies and gentlemen, it is a great pleasure to be able to welcome the 2008 winner of the Nobel Prize for Medicine, Professor Luc Montagnier, who is seated in the gallery. I wish you a very warm welcome!
(Applause)
I am also delighted, today, to welcome a delegation from the Economic Community of West African States (ECOWAS). This delegation comprises 15 members of its ad hoc committee on direct elections and additional powers. They are on an investigative trip to learn from the European Parliament's experience in this area. I hope you have an excellent stay here and that our parliaments will work even more closely together in future. I wish you a very warm welcome!
(Applause)